48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Calshaun L. JOHNSON, Appellant.
No. 94-3472.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  Mar. 6, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Calshaun L. Johnson was tried by jury and found guilty of one count of aiding and abetting a carjacking and one count of aiding and abetting the use of a firearm in a crime of violence.  The District Court1 entered judgment in accordance with the jury verdict and sentenced Johnson to imprisonment for a term of 138 months.  Johnson appeals, attacking his convictions.  He raises no sentencing issues.


2
Seeking reversal, Johnson argues that the District Court erred in granting the government's motion in limine precluding Johnson from impeaching one of the victims of the carjacking with certain prior convictions and arrests.  Johnson also argues that the evidence adduced at trial is insufficient to support his convictions.  We have considered Johnson's arguments and find them unpersuasive.


3
We are satisfied that the District Court properly applied Rule 609 of the Federal Rules of Evidence and did not abuse its discretion in precluding Johnson from using the convictions in question to impeach the victim of the carjacking.  Similarly, the court did not abuse its discretion in preventing Johnson from inquiring into the victim's prior arrests.  Additionally, we are satisfied that the evidence is sufficient to support Johnson's convictions.  The testimony of the victims of the carjacking gave the jury an adequate basis for finding that Johnson's accomplice wielded a firearm while working in concert with Johnson to deprive the victims of their car.  See United States v. Jones, 34 F.3d 655, 658 (8th Cir. 1994) (government need not produce gun at trial to prove beyond a reasonable doubt that a gun was used in the commission of a crime).


4
The judgment of the District Court is affirmed.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska